Title: To James Madison from Samuel Latham Mitchill, 5 May 1805
From: Mitchill, Samuel Latham
To: Madison, James


Sir
Newyork. May 5. 1805
I write you at the suggestion of a member of the Board of Health in New york. It appears to us in this City that the Secretary of State might probably find it proper to add to his ordinary Circular addresses to our Consuls abroad, a paragraph concerning the endemic distempers in the Cities or Countries where they reside. Under this persuasion, I have been induced to request that you will take into consideration the expediency of instructing our Commercial agents generally, but especially in the South of Europe and the West Indies, to forward to you all the publications which relate to the diseases which, in the way of thinking, are called contagious. This mode of collecting every public Memoir and document on subjects so interesting to the learned, the commercial and social World, would seem capable of procuring for our government a great amount of valuable information upon very easy terms. And when in possession of it, you could communicate it to our fellow-citizens for their domestic good and comfort.
This application to you has arisen out of the Calamity which now afflicts the Sea-coasts of Spain and Italy. The yellow fever now rages there with extreme violence. All Europe is in agitation on this sorrowful occasion. And the Mischief of the disease is dreadfully aggravated by the preposterous methods employed among the Christian Nations, to stop it.
A great revolution is at hand on this subject. The Opinion of the Contagiousness of febrile Distempers, and of its being transported like merchandise from Country to Country, arose in the days of Crusading, and monstrous & destructive as it is, continues to tyrannise over public counsels and conduct. As well might Grand-Sergeantry, and the rules of the feudal System which arose about the same time & in the same state of Society, be kept in force at this day, and the experience of mankind be pleaded in their favour. Nasty Ships are the manufactories of the pestilence complained of, and in them it is carr’ed from one City to another.
I inclose you my abstract of Turriano’s Book on the Origin & Progress of the distemper they called Plague in Messina toward the middle of the last Century. I also send you an account of Palloni’s work on the yellow fever at Leghorn during the last year. This has arrived since I got home after the rising of Congress. I have made use of my Knowledge of the Italian language to lay these Tracts, in some measure, before my fellow-citizens. You will also see some of the latest intelligence we have received from Spain. We expect more.
Our Country is gaining great Consideration in Scientific Matters. Nobody values its <Repu>tation more highly than yourself and the President: as few have done so much as you both have, to promote it. Will you do me and the Board of Health at Newyork the favour to lay this letter and the inclosed communications before him after you shall have perused them? And may I sollicit your insertion of a paragraph in your circulars to Commercial Agents, requiring of them all the publications and other information they can gather concerning the pestilential diseases which are now ravaging the Cities of Southern Europe & which frequently prevail in other parts of the earth?
My sollicitude on this important Subject must be my apology for troubling you and Mr. Jefferson with this communication. With great respect and high regard I remain truly yours
Saml L Mitchill
